01/12/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0185


                                      DA 21-0185
                                   _________________

TRUSS WORKS, INC., A Montana corporation,

             Plaintiff and Appellee,

      v.

OSWOOD CONSTRUCTION COMPANY, a
Montana corporation, TRAVELER'S CASUALTY
                                                                   ORDER
AND SURETY COMPANY OF AMERICA, a
Connecticut corporation, VOYAGEUR
APARTMENTS, LP, a Minnesota Limited
Partnership, and HUB INTERNATIONAL
MOUNTAIN STATES LIMITED,
a Montana corporation,

             Defendants and Appellants.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable John W. Parker, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                 January 12 2022